Citation Nr: 1146706	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-25 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for a dental condition for VA compensation purposes.

2.  Entitlement to an increased (compensable) rating for service-connected duodenal ulcer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976, and from October 1976 to December 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.



FINDINGS OF FACT

1.  The Veteran's dental disorder of tooth #8 is not shown to result from loss of substance of the body of the maxilla or mandible due to trauma or disease process other than periodontal disease as a result of active service.

2.  The Veteran's service-connected duodenal ulcer is healed, asymptomatic and not productive of any impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a dental disorder of tooth # 8 for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R. §§ 4.150, 17.161 (2011).

2.  The criteria for an increased (compensable) rating for duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.110, 4.112, 4.114, Diagnostic Code (DC) 7305 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensation for Dental Condition

In September 2007, the Veteran reported his belief that he was service-connected for a "dental condition" for which he was requesting an increased rating.  In the event he was not service-connected, the Veteran indicated an intent to seek service connection for "damage to front tooth" on a "direct basis."  

In a VA Form 21-4142 submitted in October 2007, the Veteran specifically referred to treatment involving "cap on tooth crown" during service and at VA clinics, and described his service connection theory as follows:

This is w[h]ere my tooth was filed down by a specialist in the dental unit he said it was mistakes [sic]  The captain also note this at this time.

In a VA Form 21-4138 submitted in October 2007, the Veteran also asserted that VA placed a crown over his damaged tooth in approximately 1980.

Under 38 U.S.C.A. § 1712 outpatient dental services and treatment, and related dental supplies, may be furnished for a dental condition or disability when certain enumerated conditions are met.  A claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993). 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in 38 C.F.R. § 17.161 .  See 38 C.F.R. §§ 3.381, 17.161. 

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916. 

To establish entitlement to service connection for a tooth, the veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  To establish entitlement to compensation for a dental condition, the Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  VAOPGCPREC 5-97 (1997).  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  Id.  Further, for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service.  Id.  See also Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010) (holding that the term "service trauma" under 38 U.S.C.A. § 1712 contemplates an injury or wound produced by an external physical force during a service member's performance of military duties which does not include the intended results of proper medical treatment provided by the military).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

Based upon review of the entirety of the record, the Board finds that the Veteran's vague allegations refer to dental treatment involving tooth #8.  As he refers to service connection on a "direct basis," the Board agrees with the RO that the Veteran has raised a claim of entitlement to service connection for a dental condition for VA compensation purposes.

The Board also notes that, in the January 2008 rating decision, the RO referred the issue of entitlement to eligibility for VA outpatient treatment for tooth #8 to the jurisdiction of the VA outpatient dental clinic for adjudication.  A VA Form 10-7131 received in April 2008 reflects that the application for dental treatment is under review by the Providence VA Medical Center.  Notably, the Veteran has reported having received his one-time treatment in 1980.  On the facts of this case, the Board finds that the outpatient treatment issue is currently pending before another agency of original jurisdiction and is not before the Board at this time.

In pertinent part, the Veteran's service dental treatment records reflect that, in February 1975, caries were noted on tooth #8.  In March 1976, the Veteran had a crown inserted for tooth #8.  During his second period of service in July 1979, the Veteran was re-fitted for a crown on tooth #8.  An October 1979 dental treatment record states as follows:

Try in crown[,] Did not fit[,] pt lost temp[,] remake[.]

The remainder of service treatment records (STRs) and dental records do not reflect any history or finding of dental trauma to tooth #8 or loss of bone due to a disease process other than periodontal disease.  The Board does observe that, in July 1978, the Veteran was involved in a motor vehicle accident.  Yet, there is no lay or medical evidence of dental trauma related to that accident.

Postservice, an Application for Compensation or Pension at Separation from Service (VA Form 21-526e) filed in December 1979 referred to "tooth DAMAGE Front Right."  The Veteran otherwise referred to "Rt. front upper tooth broken off" treated in June 1978.  No further details were provided.  The record does not reflect that the RO took any action on this claim.  However, as indicated above, the Veteran reports that he received his one-time VA treatment in 1980.

The Veteran's available VA dental records reflect assessments of periodontitis, plaque, calculus and dental caries of various teeth beginning in 1989.  There is no specific treatment for tooth #8, and no finding of loss of substance of the body of the maxilla or mandible due to trauma or disease process other than periodontal disease.  On a January 1990 dental examination, the Veteran denied a history of facial injury.  On a March 1991 dental examination, the Veteran reported a history of a dog bite to the left side of his face.  No further details were provided.

The Veteran's private dental records reflect an evaluation in November 2006 which found localized bone loss involving teeth #8, 17 and 18.  The Veteran subsequently underwent extraction of tooth #8 with bone replacement graft and surgical placement of implant.  None of these records reflect a history of trauma to tooth #8 or disease process other than periodontal disease.

On review of the record in its entirety, the Board finds that the preponderance of the evidence is against a claim for VA compensation for a dental condition as the Veteran's dental disorder is not shown to result from loss of substance of the body of the maxilla or mandible due to trauma or disease process other than periodontal disease during active service.

The record on appeal clearly reflects that, in July 1979, the Veteran was fitted for a crown on tooth #8.  There is no credible lay or medical evidence indicating that this tooth was subject to trauma or disease process other than periodontal disease.  The Veteran has only reported that this tooth "broke off" without any further details.  The Veteran was scheduled for permanent crown placement in October 1979, but it was determined that the crown molded in July did not fit, and that another crown had to be remade.  It does not appear that this refitting took place prior to service discharge.  There is no evidence whatsoever that tooth # 8 was subject to trauma or that there was loss of bone due to disease other than periodontal disease.

The Veteran does not directly allege dental trauma to tooth #8 or being diagnosed with a disease process other than periodontal disease during service.  Rather, he appears to argue that military dental error, possibly by a "misfil[ing" of his tooth, is responsible for a current disorder of tooth #8.  Even assuming that his tooth was misfiled or that the original fitting for the crown was faulty, the Board finds that such allegations do not rise to the level of "dental trauma" as contemplated by 38 U.S.C.A. § 1712.  See VAOPGCPREC 5-97 (1997); Nielson, 607 F.3d 802 (Fed. Cir. 2010).

In so finding, the Board notes that the Veteran does not provide any clear description of dental trauma occurring during service.  He has also not specifically alleged that any of the dental disorders set forth in 38 C.F.R. § 4.150 were manifest in service or due to an event during active service.  The Board further notes that the localized bone loss demonstrated in 2007 was not present on VA dental examinations from 1989 to 1992.  To the extent that he argues the onset of any of the disorders set forth in 38 C.F.R. § 4.150 during active service, such an opinion would be greatly outweighed by the findings of the military dentists as well as VA dentists from 1989 to 1992, as these individuals have greater training and experience than the Veteran in speaking to the nature and etiology of a dental disorder.  As the preponderance of the evidence is against the claim, the claim for VA compensation for a dental condition is denied.  The benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Duodenal Ulcer

The Veteran has submitted a claim for an increased rating for service-connected duodenal ulcer.  Notably, during the appeal period, the Veteran has not alleged any current symptomatology or functional impairment related to this service-connected disorder other than a generalized reference to dyspepsia in 2004.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2). 

The Veteran is service-connected for duodenal ulcer which is evaluated under the criteria of DC 7305.  See 38 C.F.R. § 4.114.  Under DC 7305, a maximum 60 percent rating is assigned for severe duodenal ulcer manifested by pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A 40 percent rating is warranted for moderately severe duodenal ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 20 percent rating is warranted for moderate duodenal ulcer with recurrent episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 10 percent rating is warranted for mild duodenal ulcer with recurring symptoms once or twice yearly.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Weight loss is a consideration in evaluating digestive system disorders.  38 C.F.R. § 4.112.  VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§4.2, 4.6. 

Applying the criteria to the facts of this case, the Board finds that the criteria for a compensable rating for duodenal ulcer have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence shows that the Veteran's service-connected duodenal ulcer is healed, asymptomatic and not productive of impairment of health. 

Historically, the Veteran had one episode of upset stomach and vomiting after eating a spicy meal during his first period of active service in 1975.  He was treated with Maalox.  His February 1976 discharge examination did not reflect any lay or medical evidence of a chronic gastrointestinal disability.  The Veteran weighed 165 pounds on service separation.

The Veteran underwent an enlistment examination for his second period of active service in August 1976.  This examination report did not reflect any lay or medical evidence of a chronic gastrointestinal disability.  The Veteran weighed 153 pounds on service entry.  In February 1977, the Veteran underwent upper gastrointestinal (UGI) and small bowel series evaluation due to a 6-month history of epigastric pain, breathing difficulty and occasional vomiting associated with mess hall food, caffeine and alcohol (Etoh) intake.  His symptoms were partially relieved by milk.  The test results were interpreted as showing duodenal ulcer with extensive antral spasm.  The Veteran was placed on a temporary profile restricting his consumption of mess hall rations.  He was also prescribed medications such as Maalox and Donnatal.  A UGI in June 1978 was interpreted as showing a healed duodenal ulcer.  In October 1979, the Veteran was provided a list of foods which he could consume in the dining facilities.  His separation examination in June 1979 included a notation that a UGI in June 1978 showed a well-healed ulcer.  At that time, the Veteran weighed 146 pounds.

By means of a rating action dated June 1980, the RO granted service connection for duodenal ulcer and assigned an initial noncompensable evaluation.

VA examination in October 1980 reflected the Veteran's history of stomach irritation due to alcohol and spicy foods relieved by antacids.  The Veteran weighed 145 pounds.  A UGI series performed in December 1980 was interpreted as normal.

Thereafter, the Veteran's VA clinical records spanning many years are significant for a September 1994 nutritional assessment.  The Veteran weighed 152 pounds with an ideal weight identified as between 163 to 181 pounds.  The Veteran reported himself as being semi-vegetarian with a good appetite.  He denied symptoms such as chewing/swallowing difficulties, nausea/vomiting, constipation/diarrhea or decubitus.  Notably, he was an inpatient due to schizophrenia and alcohol abuse.  The dietician assessed the Veteran' current diet as being insufficient to produce significant weight gain, and it was recommended that the Veteran be given a modified vegetarian diet which met his food preferences.

Similarly, the Veteran underwent an additional VA nutritional assessment in November 1999, wherein he was noted to weigh 149 pounds.  It was reported that he usually weighed around 150 pounds, and was having chewing problems as well as right lower quadrant (RLQ) pain.  An ideal weight range was within 10 percent of 172 pounds.  It was determined that the Veteran's diet had been providing too few calories, and he was prescribed Mighty Shakes to add additional calories.  The diagnosis was auditory hallucinations (AH) and suicidal ideations (SI). 

Otherwise, the Veteran's VA clinical records are significant only for a prescription of Zantac in 2004 due to "dyspepsia" symptoms.  An April 21, 2004 clinical record noted that the Veteran experienced hematochezia due to a rectal ulcer, which had been discovered by colonoscopy in February 2004.  At that time, the Veteran denied abdominal pain or gastroesophageal reflux disease (GERD) symptoms (sx).  He weighed 175 pounds.  Similarly, a January 2005 progress note reflected an assessment that the Veteran had intermittent bleeding due to a rectal ulcer, but that the duodenal ulcer was manifested by no nausea or vomiting (n/v), abdominal pain or bleeding.

The Veteran filed his claim for an increased rating in February 2004.  At that time, he submitted a copy of the February 2004 colonoscopy procedure which had been interpreted as showing a rectal ulcer with moderate thrombosed internal hemorrhoids.

In June 2008, the Veteran underwent VA Compensation and Pension (C&P) examination with benefit of review of his claims folder.  At that time, the Veteran denied using any ulcer medications.  He did not smoke or drink.  He specifically denied symptoms such as nausea, vomiting, melena, hypoglycemic reactions, diarrhea or constipation.  He had not been hospitalized or incapacitated due to stomach or duodenal disease.  He denied any effect on occupational functioning.  The Veteran made attempts to eat healthy.  On examination, the Veteran weighed 150 pounds.  He reported losing approximately 45 pounds over the past 6 years which he attributed to depression.  There were no signs of anemia with his hemoglobin values in the record being normal for a man.  There was no tenderness in his abdomen, which was flat and soft.  There was no tympani or hepatosplenomegaly.  The examiner also noted that the Veteran's clinical records did not reflect any ulcer medications.  In summary, the VA examiner stated that the Veteran carried a remote diagnosis of duodenal ulcer disease, and was not currently on medications or over-the-counter medications for treatment.

Based upon the above, the Board finds that there is no credible basis for a compensable rating in this case for any time during the appeal period.  The Board initially observes that the Veteran filed his application for increased benefits by submitting a copy of a February 2004 colonoscopy report, showing rectal ulcer and hemorrhoids.  The Veteran is not service-connected for these disorders nor is there any medical evidence suggesting that such disorders bear any relationship to the service-connected duodenal ulcer.  Notably, the VA clinician in 2005 was able to delineate symptoms attributable a duodenal ulcer and rectal ulcer.  

As such, the Board finds medical evidence which attributes the rectal bleeding symptoms to nonservice-connected rectal disability which cannot be considered as part of the evaluation for the service-connected duodenal ulcer claim on appeal.  Cf. Mittleider v. Brown, 11 Vet. App. 181, 182 (1998) (where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected one, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  The Veteran is free, however, to raise a service connection issue if he believes that his rectal bleeding disorder is related to active service and/or is proximately due to service-connected disability.

In this case, the only favorable evidence for consideration involves a reference in April 2004 that the Veteran had been taking Zantac due to "dyspepsia" symptoms.  However, at that examination, the Veteran specifically denied abdominal pain or GERD symptoms.  Similarly, in the clinical setting in January 2005, the Veteran denied symptoms of nausea, vomiting, abdominal pain or bleeding attributable to duodenal ulcer.  In the formal compensation examination setting in 2008, the Veteran again denied any gastrointestinal complaints and further denied taking any medications to treat duodenal ulcer.

On this record, the Board finds that the most credible and consistent lay evidence demonstrates that the Veteran's service-connected duodenal ulcer has been asymptomatic throughout the appeal period.  His clear, specific denials of symptomatology to VA examiners in 2004, 2005 and 2008 outweigh his vague April 2004 report of taking Zantac for dyspepsia.  This single reference, which conflicts with his specific statement on the same day, is not consistent with review of the entire evidentiary record which does not reflect any significant treatment for duodenal ulcer from service discharge to April 2004, or from April 2004 to the present.

The Board also observes that the Veteran is underweight.  He weighed 165 pounds on his February 1976 discharge examination and 153 pounds on his August 1976 entrance examination.  This averages to a weight of 158 pounds prior to the diagnosis of duodenal ulcer.  He reportedly weighed as much as 175 pounds in April 2004 but was weighed 150 pounds in 2008.

The Veteran himself has attributed his weight changes to the effects of depression.  This self-assessment is consistent with nutritional consultations in 1994 and 1999 noting his active psychiatric status with his lack of sufficient calorie intake.  The 1994 nutritional assessment, wherein the Veteran weighed 150 pounds, was in the context of the Veteran specifically denying gastrointestinal complaints and a history of well healed duodenal ulcer demonstrated by UGI since 1978.  The 1999 nutritional assessment noted chewing problems and vague right lower quadrant pain, which was not specifically associated with duodenal ulcer.

Overall, the Veteran has not experienced a "minor weight loss" when compared to his baseline weight prior to the onset of duodenal ulcer and, more importantly, his variations in weight have not been attributable to service-connected cause.  Thus, the Veteran's weight issue is not for consideration in evaluating his current disability rating.

In so deciding, the Board again stresses to the Veteran that his rectal ulcer problems may not be considered in evaluating the service-connected duodenal ulcer.  It is a separate disability which, to date, is not service-connected.  The Board acknowledges a conflict in the Veteran's April 2004 report of taking Zantac for dyspepsia while at the same time denying gastrointestinal complaints on examination interview.  This disparity has been reviewed in the entire context of the record, including the Veteran's own specific denials of gastrointestinal symptoms in 2005 and 2008.  Quite simply, the April 2004 specific denial of symptoms is more consistent with the entire evidentiary record.

To the extent that the Veteran alleges currently symptomatic duodenal ulcer, his allegations are greatly outweighed by his specific statements to the contrary and the findings from the October 2008 VA examiner, who found no active disease process upon interview of the Veteran, examination of the Veteran, and review of the claims folder.  This more thorough assessment greatly outweighs any vague allegations to the contrary.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, is denied.

Extraschedular rating

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Veteran has filed a claim for an increased (compensable) rating for service-connected duodenal ulcer but has not specifically alleged any functional impairment related to the service-connected duodenal ulcer.  Rather, he appears to request compensation benefits for symptoms attributable to a nonservice-connected rectal ulcer.  In any case, the Board finds no credible lay or medical evidence suggesting any current industrial or functional impairment attributable to service-connected duodenal ulcer.  As such, the Board finds that the assigned schedular rating adequately addresses the current state of disability, or lack thereof.  

The Board also observes that this claim was initially adjudicated in the context of a claim for a total disability rating based upon individual unemployability (TDIU).  There is also no credible lay or medical evidence suggesting that the Veteran's service-connected duodenal ulcer prevents the Veteran from obtaining or maintaining substantially gainful employment.  The August 2008 notice of disagreement was specifically limited to the duodenal ulcer claim without reference to employability.  The subsequent evidence of record does not allege unemployability related to duodenal ulcer.  As such, the Board finds that a TDIU claim is not reasonably raised in connection with the duodenal ulcer disability claim on appeal.




The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced DC under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the dental claim, a pre-adjudicatory RO letter dated October 2007 advised the Veteran of the types of evidence and/or information deemed necessary to substantiate the claim, the relative duties on the part of the Veteran and VA in developing his claim, and the criteria for establishing an initial disability rating and effective date of award.  This letter fully satisfied the timing and content requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Similarly, a pre-adjudicatory RO letter dated May 2008 advised the Veteran to submit evidence showing that his duodenal ulcer disability had increased in severity.  He was further advised of the relative duties on the part of himself and VA in developing his claim as well as how VA determines disability ratings and effective dates of awards.  This letter fully satisfied the timing and generic content requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applicable to increased rating claims.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs for both periods of active service.  The RO has also obtained all available VA clinical records, to include a specific search for dental treatment records from January 1980 to December 1980 as requested by the Veteran.  See VA Form 10-7131 dated November 2007.  

In response, the Providence VA Medical Center (VAMC) provided the RO with electronic and hardcopy records from both the Providence VAMC and the VA Hospital (VAH) in Montrose, New York.  Thus, it is clear that the Providence VAMC conducted a full search including hardcopy records in archives, which would be the source of the handwritten copies from the Providence VAMC and the Montrose VAH.  On this record, the Board finds that any further attempts to obtain any additional VA dental records would be futile. 

Additionally, the RO assisted the Veteran in obtaining private dental records.  There are no outstanding requests to obtain any additional private records which the Veteran has both identified and authorized VA to obtain on his behalf.  The record also reflects that the Veteran has been in receipt of disability benefits from the Social Security Administration due to his psychiatric disability many years before the filing of the current claims on appeal.  It is not alleged, nor reasonably shown, that such old records pertaining to a psychiatric disorder bears any relationship to the issue of dental trauma in service or current manifestations of duodenal ulcer.  As such, the Board finds that VA has no duty to obtain the Social Security Administration records as no reasonable possibility exists that these records are relevant to the claims at hand.  See Golz v. Shinseki, 590 F.3d 1343 (Fed. Cir. 2010).

The Veteran was last afforded VA examination to evaluate the current severity of his duodenal ulcer in October 2008.  The Board, upon review of this examination report, finds that all findings necessary to decide the claim were addressed.  In the November 2011 Appellant's Brief, the Veteran's represented cited the case of Proscelle v. Derwinski, 2 Vet. App. 629 (1992) in arguing for a new examination.  Notably, the mere passage of time, in and of itself, does not render a VA examination report as inadequate for rating purposes.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  

Additionally, since the last VA examination conducted in 2008, the Board can find no lay or medical evidence of record suggesting an increased severity of symptoms to warrant providing further examination.  The representative's assertion that the Veteran's disability has increased since 2008 is not supported by any evidence of record, such as a statement made by the Veteran in his clinical records, written documents or even verbal phone conversation with the representative.  On this record, the Board finds that the Veteran's argument alone does not satisfy the criteria for obtaining a new examination.

The Veteran's representative has also argued for VA examination to determine whether the Veteran had tooth trauma during service and, if so, whether it is as likely as not that a current disorder is related to that trauma.  As held above, the Board finds that the Veteran's allegations of record do not give rise to a finding of dental trauma as contemplated by 38 U.S.C.A. § 1712.  As such, an examination on this basis would be futile as there is no factual foundation upon which to grant this claim. 

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

The claim of entitlement to service connection for a dental condition for VA compensation purposes is denied.

The claim of entitlement to an increased (compensable) rating for service-connected duodenal ulcer is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


